United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Luther, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-633
Issued: October 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ merit decisions dated August 6 and 29 and November 30, 2007. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a right wrist condition in the performance of duty.
FACTUAL HISTORY
Appellant, a 50-year-old postmaster, filed a Form CA-2 claim for benefits on June 15,
2007, alleging that as of June 14, 2007 she became aware of a right wrist condition causally related
to factors of her employment.
In a work status report dated June 14, 2007, Dr. Stephen W. Mihalsky, a Board-certified
surgeon, diagnosed scapholunate advanced collapse of the right wrist. He outlined work
restrictions of limited gripping and no flexing with the right wrist for four weeks.

By letter dated July 3, 2007, the Office advised appellant that it required additional factual
and medical evidence to determine whether she was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from her treating physician describing her
symptoms and the medical reasons for her condition and an opinion as to whether her claimed
condition was causally related to her federal employment. Appellant did not submit any
additional medical evidence.
By decision dated August 6, 2007, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence to establish that she sustained a right wrist condition
in the performance of duty.
On August 11, 2007 appellant requested reconsideration and submitted additional
evidence.
In a June 14, 2007 report, Dr. Mihalsky stated:
“[Appellant] is a 50-year[-]old right hand dominant female who is employed by
the employing establishment, where she performs hand stamping and sorting. She
reports that three to four years ago she had a right carpal tunnel release and what
sounds like a right cubital tunnel release with a possible anterior transition
performed.... [Appellant] reports that symptoms resolved following the surgery.
“Approximately one and one half years later, [appellant] awoke with right wrist
and hand pain. She saw her family physician, who obtained x-rays reported as
normal. Lab work was obtained and she was diagnosed with rheumatoid arthritis.
[Appellant] was subsequently evaluated by Dr. Seradge, who performed a
magnetic resonance imaging [MRI] scan of her right wrist. Arthroscopy of the
wrist was performed and she states that she was told she had a wrist ligament
injury. [Appellant] underwent a surgical procedure for scapholunate dissociation.
Following this, she has had pain in her right wrist with limited range of motion.
“In April 2007, [appellant] was evaluated by Dr. [Rick D.] Beller. An MRI scan
was obtained revealing fragmentation of the capitate proximally. The possibility
of osteonecrosis or reflex sympathetic dystrophy was entertained. [Appellant]
was sent to therapy with no improvement in her tenderness.... She indicates that
any motion of her wrist aggravates the pain.
“X-ray from Dr. Beller’s office dated April 3, 2007 reveals degenerative changes
at the lunatocapitate joint consistent with scapholunate advanced collapse.
[Appellant] does have evidence of a tunnel drilled through the distal pole of the
scaphoid most likely from the procedure performed by Dr. Seradge. No other
significant bone or joint abnormalities are identified.”
Dr. Mihalsky diagnosed scapholunate advanced collapse. He advised appellant that she
had degenerative changes in her right wrist with collapse of the alignment of the wrist bones.
Dr. Mihalsky indicated that, when conservative measures to treat her condition were no longer
helpful, a four corner wrist arthrodesis or total wrist fusion would become necessary. He advised

2

that no significant radioscaphoid or radiounate abnormalities were identified by x-ray or MRI
scan.
In a report dated July 12, 2007, Dr. Mihalsky reiterated his prior report. He noted that
appellant had been wearing a wrist splint and reported less pain when wearing it; however, she
experienced limited range of motion when she removed the splint. Dr. Mihalsky related that he
discussed the possibility of the aforementioned surgery with appellant in the event conservative
measures did not improve her condition. In a report dated July 17, 2007, he stated:
“Without [appellant] describing a specific injury to her right wrist at work, it is
my opinion that her work activities as a postal clerk were not the cause of her
current degenerative changes in her right wrist. However, her work activities
could have contributed to the progression of the degenerative changes.
Specifically, activities such as hand stamping parcels and the wrist motion
associated with mail sorting as well as lifting activities could certainly contribute
to progression of the degenerative changes. Activities outside of work also would
contribute to this.”
By decision dated August 29, 2007, the Office denied modification of the August 6, 2007
decision.
On September 29, 2007 appellant requested reconsideration.
In a report dated September 20, 2007, Dr. Mihalsky noted that appellant had undergone a
procedure for right scaphoidectomy with four corner arthrodesis on August 9, 2007. He stated
that appellant’s four corner arthrodesis, plate and screws were all in good position. Dr. Mihalsky
advised that appellant reported good motion and no numbness in her fingers. In an additional
September 20, 2007 report, he reiterated his opinion that, because appellant did not sustain a
specific injury to her right wrist at work, her work activities were not the cause of the
degenerative changes in the right wrist, though work activities could have contributed to the
progression of the degenerative changes.
In a report dated October 25, 2007, Dr. Mihalsky noted that appellant continued to have
swelling following her right scaphoidectomy with four corner arthrodesis procedure, though he
expected her condition to improve. He released her to return to work with restrictions of no
lifting more than three pounds with her right hand and no working without a splint.
By decision dated November 20, 2007, the Office denied modification of the August 6,
2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
1

5 U.S.C. §§ 8101-8193.

3

was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed right wrist condition and her
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.5
ANALYSIS
The Board finds that appellant has failed to submit sufficient medical evidence containing
a rationalized, probative opinion relating her claimed right wrist condition to factors of her
employment. For this reason, she has not established her claim that this condition was sustained
in the performance of duty.
Appellant submitted reports from Dr. Mihalsky, but the physician did not provide an
adequate rationalized medical opinion that the claimed right wrist condition was causally related
to employment factors. In a June 14, 2007 report, Dr. Mihalsky noted a history of appellant’s
preexisting right wrist condition and diagnosed scapholunate advanced collapse of the right wrist.
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

He outlined work restrictions of limited gripping and no flexing with the right wrist for four
weeks. Dr. Mihalsky’s report, however, did not address how the alleged employment factors
caused or aggravated her claimed right wrist condition. His report is therefore of limited
probative value as it did not contain any medical rationale explaining how or why appellant’s
claimed right wrist condition was currently affected by or related to any of her work duties.6 The
weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.7 The June 14, 2007 report of Dr. Mihalsky is of diminished
probative value for the further reason that it is generalized in nature and speculative on the issue
of causal relation. He noted that appellant’s work activities could have contributed to or
exacerbated her right wrist symptoms.
Appellant requested reconsideration and submitted additional reports from Dr. Mihalsky.
However, these reports are similarly deficient on the issue of causal relation. Dr. Mihalsky
related a history of appellant undergoing right carpal tunnel release and a right cubital tunnel
release with a possible anterior transition. These symptoms resolved, but she subsequently
developed right wrist and hand pain which was diagnosed as rheumatoid arthritis. Dr. Mihalsky
noted that appellant underwent an MRI scan, an arthroscopy and x-rays of the wrist, which
revealed scapholunate dissociation and degenerative changes at the lunatocapitate joint
consistent with scapholunate advanced collapse. The degenerative changes entailed a collapse of
the alignment of the wrist bones. Dr. Mihalsky recommended conservative treatment and, if that
did not produce an improvement in her wrist, reconstructive surgery. He noted on his July 12,
2007 that appellant was wearing a wrist splint and reported less pain when wearing it; however,
she experienced limited range of motion when she removed the splint. On July 17, 2007
Dr. Mihalsky opined that, without her describing a specific work injury to her right wrist, he did
not believe that her work activities as a postal clerk were the cause of the current degenerative
changes in her right wrist. He stated that appellant’s work activities could have contributed to
the progression of the degenerative changes, but that activities outside of work could have also
contributed to them. In reports dated September 20 and October 25, 2007, Dr. Mihalsky noted
that appellant underwent surgery on August 9, 2007 for right scaphoidectomy with four corner
arthrodesis. He indicated that appellant was progressing reasonably well from this procedure and
released her to return to work. Dr. Mihalsky reiterated that, in the absence of any specific work
injury to her right wrist, appellant’s work activities were not the cause of her degenerative
changes in the right wrist but could have contributed to the progression of the degenerative
changes.
Dr. Mihalsky’s reports are not sufficient to establish appellant’s claim that her right wrist
condition is causally related to employment factors. He did not describe appellant’s work duties
in any detail or how they would have been competent to cause the claimed condition.
Dr. Mihalsky failed to submit a report which sufficiently described the medical process through
which appellant’s employment would have been competent to cause or aggravate her claimed
right wrist condition. In fact, although he stated that her work activities could have contributed
6

William C. Thomas, 45 ECAB 591 (1994).

7

See Anna C. Leanza, 48 ECAB 115 (1996).

5

to the progression of the degenerative changes, he stated that without a specific incident he did
not believe they were the cause of these changes. Dr. Mihalsky’s opinion on the possible
contribution of appellant’s work duties to the progression of her degenerative condition is
speculative.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Appellant has not met her burden of proof in establishing
that her claimed right wrist condition is causally related to her employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
right wrist condition was caused or aggravated by her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 30 and August 29 and 6, 2007,
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: October 6, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

